Citation Nr: 1205363	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-45 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right hip disorder and, if so, whether the claim should be allowed.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder and, if so, whether the claim should be allowed. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder and, if so, whether the claim should be allowed. 

4.  Entitlement to service connection for hypertension, claimed as secondary to post-traumatic stress disorder (PTSD).  

5.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee. 

6.  Entitlement to a rating in excess of 10 percent for residuals of multiple sprains of the right ankle with traumatic arthritis.  


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 1985 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in December 2008 and September 2009.   

Historically, a May 1997 rating decision denied service connection for hip pain, a right knee disorder, a right ankle disorder, cervical arthritis, and lumbosacral arthritis.  In the Veteran's May 1997 Notice of Disagreement (NOD), he requested a hearing.  A Statement of the Case (SOC) was issued in August 1997 addressing these issues (describing the "hip" disorder as a "bilateral hip" disorder).  

In the Veteran's August 1997 VA Form 9, Appeal to the Board, he expressed a desire to testify at a travel Board hearing.  

The Veteran testified at an RO hearing in May 1998, a transcript of which is on file.  At that hearing it was stated that the Veteran's representative agreed that the issues were service connection for disabilities of the right knee, right ankle, and cervical arthritis; and, in pertinent part, that the issues of service connection for a disorder of the hips, and lumbar spine arthritis were withdrawn and were no longer considered under appeal.  

A February 1999 Supplemental SOC (SSOC) addressed the issues of service connection for disabilities of the right knee, right ankle, and cervical arthritis.  

After a May 1999 request for a VA nexus examination, which was performed in February 2000, a March 2000 rating decision granted service connection for traumatic arthritis of the right knee (on the basis of inservice aggravation) which was assigned an initial 10 percent rating, all effective July 15, 1996 (date of receipt of claim).  

The Veteran testified at a July 2000 travel Board hearing before a Veterans Law Judge.  A transcript thereof is on file.  At that time it was specified that the issues on appeal were service connection for a right ankle disorder and for cervical spine arthritis.  In December 2000 the Board remanded those issues. 

In October 2002, the Veteran filed an NOD to a July 2002 rating decision which denied a rating in excess of 10 percent for his service-connected right knee disorder.  

A September 2003 rating decision granted service connection for residuals of multiple right ankle sprains which was assigned an initial noncompensable disability rating.  SSOCs in April and June 2004 addressed the issue of service connection for a cervical spine disorder.  

An April 2004 rating decision denied service connection for PTSD, to which the Veteran filed an NOD in August 2004, and an SOC as to only that claim was issued in October 2004.  That appeal was perfected by filing VA Form 9 later in October 2004.  

In November 2004, the RO issued an SOC as to the July 2002 denial of an increased rating for the service-connected right knee, and the appeal was perfected by filing VA Form 9 in November 2004.  

A November 2004 rating decision denied service connection for a psychiatric disorder, claimed as secondary to service-connected disabilities, and denied service connection for asthma, but assigned a separate 10 percent rating for the surgical absence of the lateral meniscus of the right knee.  In January 2005, the Veteran filed an NOD as to the denials of service connection in the November 2004 rating decision.  

In July 2005 the RO acknowledged the Veteran's written communication that same month cancelling all pending appeals except his appeal for service connection for PTSD.  

Accordingly, the claims, including service connection for a cervical spine disorder, addressed in the December 2000 Board remand were not returned to the Board because either service connection was granted for the claimed disability(ies) or any pending appeal(s) was withdrawn.  

An August 2005 rating decision granted service connection for PTSD which was assigned an initial 50 percent disability rating, both effective March 12, 2002.  

A February 2006 rating decision granted a 100 percent schedular rating for PTSD, effective October 26, 2005.  An April 2006 rating decision granted an earlier effective date for this 100 percent schedular rating as of March 12, 2002.  An April 2008 rating decision denied an effective date for service connection for PTSD prior to March 12, 2002. 

In May 2008, the Veteran applied to reopen his claims for service connection for disabilities of the "left" hip, neck, and low back, and also claimed increased ratings for his service-connected right ankle disorder and arthritis of the right knee.  

A December 2008 rating decision denied reopening of the claim for service connection for a "right" hip disorder, a cervical spine disorder, and a lumbar spine disorder; and denied a compensable rating for the right ankle disorder and denied a rating in excess of 10 percent for traumatic arthritis of the right knee.  

In December 2008, the RO issued an SOC as to the issue of entitlement to an earlier effective date for service connection for PTSD.  However, the Veteran never perfected that appeal by filing a substantive appeal (VA Form 9 or equivalent).  Accordingly, the appeal as to the denial of an earlier effective date for service connection for PTSD has not been perfected.  That is, absent an NOD, an SOC and a substantive appeal, the Board does not have jurisdiction of this issue.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

The Veteran's claim for service connection for hypertension, alleged to be secondary to service-connected PTSD, was denied in September 2009.  

An October 2009 rating decision granted a 10 percent rating for residuals of multiple sprains of the right ankle with traumatic arthritis, effective May 21, 2008 (date of receipt of claim).  Because a claimant is presumed to seek the maximum benefit allowable, the grant of an increased rating during an appeal, but less than maximum assignable, does not abrogate the appeal and the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran was notified in October 2010 that his appeal had been certified to the Board.  In November 2010, he notified the Board that he was discharging his service representative and would be representing himself.  This is permissible under 38 C.F.R. § 20.1304(a) (2011).  

There is evidence that the Veteran is unemployable due to his service-connected PTSD, as indicated on VA rating examination in August 2008.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, he is in receipt of a 100 percent schedular evaluation for PTSD.  Thus, any potential claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) is moot.  See VA General Counsel, Prec. Op. 6-99 (June 7, 1999) (precluding assignment of a TDIU rating when a veteran is in receipt of a 100 percent schedular rating).  

The issue of de novo adjudication of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran perfected an appeal from a May 1997 rating decision denying, in pertinent part, service connection for a hip disorder, cervical arthritis, and lumbosacral arthritis but he subsequently withdrew his appeal and that rating decision is final. 

2.  The additional evidence received since the May 1997 rating decision denying service connection for a hip disorder is cumulative of evidence previously on file or does not relate to an unestablished fact necessary to substantiate the claim of service connection.  

3.  The additional evidence received since the May 1997 rating decision denying service connection for a cervical spine disorder is cumulative of evidence previously on file or does not relate to an unestablished fact necessary to substantiate the claim of service connection.  

4.  The additional evidence received since the May 1997 rating decision denying service connection for a lumbar spine disorder includes conflicting nexus medical opinions, both favorable and unfavorable, and relates to an unestablished fact necessary to substantiate the claim of service connection. 

5.  Hypertension is not proximately due to, caused by, or aggravated by the Veteran's service-connected PTSD.  

6.  The Veteran's traumatic arthritis of the right knee is manifested by painful motion, but he has flexion to 130 degrees and full extension and there is no ankylosis, malunion of the tibia or fibula or joint effusion.  

7.  The residuals of multiple sprains of the right ankle with traumatic arthritis are manifested by edema and marked limitation of motion but there is no malunion of the tibia or fibula, marked ankle disability or any ankylosis of that ankle.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision denying service connection for a hip disorder, cervical arthritis, and lumbosacral arthritis became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.200, 20.302, 20.1103 (2011).  

2.  The additional evidence presented since the May 1997 rating decision denying service connection for a hip disorder is not new and material, and the claim of service connection for that disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The additional evidence presented since the May 1997 rating decision denying service connection for a cervical spine disorder, including cervical arthritis, is not new and material, and the claim of service connection for that disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  The additional evidence presented since the May 1997 rating decision denying service connection for a lumbar disorder, including lumbar arthritis, is new and material, and the claim of service connection for that disability is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2011). 

5.  Hypertension is not proximately due to or the result of, nor aggravated by, service-connected PTSD.  38 C.F.R. § 3.310(a) and (b) (2011).  

6.  The criteria for a rating in excess of 10 percent for traumatic arthritis of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5010 and 5260 (2011).   

7.  The criteria for a rating of 20 percent (but no higher) for residuals of multiple sprains of the right ankle with traumatic arthritis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, Diagnostic Codes 5010 and 5271 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  VCAA notice was intended to be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and provide notice of: (1) any information and medical or lay evidence needed to substantiate the claim; (2) what portion thereof VA will obtain; and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by providing VCAA notice followed by readjudication, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in August 2008, prior to the RO adjudication in December 2008.  He was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  The notice included information as to determinations of effective dates and determinations of disability ratings.  See Dingess, Id.  

Also, the Veteran was provided pre-adjudication VCAA notice as to his claim for service connection for hypertension in an RO letter of May 2009, prior to the September 2009 adjudication of that claim.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The August 2008 RO letter also informed the Veteran of the reason for the prior denial of the claims for service connection which he now seeks to reopen and what was needed, i.e., new and material evidence, to reopen those claims.  

In increased rating claims, VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

An April 2009 RO letter provided the Veteran with VCAA notice as to his increased rating claims and included information as to the types of evidence needed to substantiate the claims for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule, and this was prior to the October 2009 readjudication which granted a 10 percent rating for the service-connected right ankle disorder and readjudication of the increased rating claims in the October 2009 SOC. 




Duty to Assist

The law requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  38 U.S.C.A. § 5103A

The RO has obtained the Veteran's service treatment records (STRs).  The Veteran's VA and private medical records are on file.  He has now submitted a statement from his mother in support of claims.  Records from the Social Security Administration (SSA) have been obtained.  

The Veteran declined the opportunity to testify in support of his claims.  However, he previously testified at the RO in May 1998 and at a July 2000 travel Board hearing in connection with his appeal of the May 1997 rating decision.  

The Veteran has been afforded a VA examination addressing service connection for hypertension, claimed as due to service-connected PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

No examination was accomplished as to the application to reopen the claims for service-connection because examination is not permissible unless new and material evidence to reopen the claim is presented.  See 38 C.F.R. § 3.159(c)(4)(iii).   However, an examination was previously provided the Veteran as to a nexus between military service and the Veteran's claimed lumbar spine disability when the Veteran initially appealed the May 1997 rating decision that denied service connection for that disorder (although he eventually withdrew the appeal).  While the case had, at that time, been remanded for a medical nexus opinion as to whether cervical spine disability was related to military service, no such opinion was rendered.  Rather, the opinion addressed only whether low back disability was related to military service.  Since the Veteran withdrew his appeal, there is no absence of due process or violation of the required VCAA duty to assist in this case.  

Moreover, the Veteran has been afforded a VA examination for the increased rating claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).The Board finds that the examination was adequate to allow proper adjudication of the issues.  The examiner conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disabilities.  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Background

The August 1985 examination for service entrance found that the Veteran had mild hallux valgus and 1st degree pes planus.  He had had prior right knee surgery and had scars on his right knee and his upper back.  An orthopedic examination at service entrance noted that he had had a prior lateral meniscectomy of the right knee.  His range of motion was normal and the postoperative scar was well healed.  All ligaments were intact and taut.  X-rays revealed minimal post-traumatic changes.  The impression was residuals of a lateral meniscectomy of the right knee with no loss of function.  His prognosis was good.  

Records of the Veteran's preservice hospitalization and surgery for an injury incurred playing basketball are on file.  

In April 1986 the Veteran complained of his back hurting for 2 weeks.  He stated that he had not lifted any heavy equipment but had been playing basketball over the weekend.  He felt a sharp pain in his mid-back.  On examination he could perform heel and toe walking and had no pain.  He could walk unassisted.  He had pain between his shoulder blades, where he had tenderness but no bruises.  The assessment was a musculoskeletal strain and he was given Motrin.  

In August 1988, the Veteran's chief complaint was of having had back pain for 2 days.  The pain was in the upper back, near his shoulders.  On examination he had limitation of motion of the left arm and shoulder.  The assessment was a muscle pull in the upper back.  He was referred for an examination by a medical officer, who, upon examination noted that the Veteran worked part-time in a gym moving weights.  On examination the Veteran had full range of motion of the left arm but pain increased between 90 degrees and 120 degrees.  The assessment was bursitis.  He was to be given an ice massage of the left shoulder and he was given Motrin. 

In September 1988, the Veteran complained of having pain in the upper and mid back for 7 days.  On examination of his back he had a slight curvature of the spine and pain on direct pressure in the upper lumbar spine and all of the thoracic spine.  He had pain when twisting 30 degrees to the left and to the right.  His motor reflexes were decreased but there was no disc involvement.  The assessment was a back strain. 

In December 1988, the Veteran complained of having had low back for 3 days.  On examination he had slight pain when walking on his heels but no pain when walking on his toes.  He had paravertebral muscle spasm on the right at L3 and L4 levels.  He was given Parafon Forte and instructed in stretching exercises.  

In January 1989, the Veteran complained of having right heel and back pain for 3 weeks, after jumping off of a tank.  He had pain when walking on his toes but could not walk on his heels.  It was noted that his back problem was an old one.  On examination he had kyphosis and scoliosis of the back.  On palpation he had knotted trapezius muscles, between the shoulder blades, bilaterally. He had increased tenderness to pressure of the paravertebral muscles between the shoulders.  He had no focal neurological deficits.  Range of motion of his trunk and back was full.  He had no atrophy of his leg muscles.  Range of motion of his hips was full and strength was 5/5, bilaterally.  The assessment was paravertebral muscle spasms.  He was given Parafon Forte.  An undated follow-up note reflects that his back was the same.  

When seen later in January 1989 for a follow-up the Veteran reported having no improvement in his back symptoms.  On examination he had paravertebral muscle spasm of the thoracic spine and had slight tenderness to pressure.  His muscles did not seem to be currently in spasm.  Range of motion of his back was full to twisting, lateral bending, flexion, and extension.  The assessment was a muscle spasm of the thoracic spine with slight improvement.  He was given Motrin.  He was to continue to use good body mechanics when lifting.   

A general medical examination in February 1989 found no abnormality but in an adjunct medical history questionnaire the Veteran reported that he had back pain.  

Service treatment records (STRs) of the Veteran's service in the military reserves show that on examination in May 1993 it was noted that he had had a back strain in August 1988.  In an adjunct medical history questionnaire the Veteran reported that he had hurt his back in 1988 while moving a tank while on a detail.  It was reported that he had recurrent back pain.  

VA outpatient treatment (VAOPT) records show that in April 1995 the Veteran complained of low back pain.  An October 1995 cervical spine X-ray revealed mild degenerative changes posteriorly at C3-4, C4-5, and C5-6.  There was no destructive process noted and no evidence of "prevertebral" soft tissue swelling.  X-rays of the Veteran's lumbosacral spine in July 1996, in conjunction with a complaint of having had low back pain for 2 years, revealed a mild reversal of the normal lordotic curve.  There was good alignment of the lumbar vertebral bodies and the joint spaces were well maintained.  The radiological impression was that there was no evidence of acute joint or bony pathology and no evidence for significant degenerative joint disease (DJD).  An August 1996 X-ray, in conjunction with a history of right hip pain for months, revealed as to the "right knee" that the bony mineralization and alignment were within normal limits and the joint space was intact.  The impression was "negative right hip."  

On VA spinal examination in August 1996 the Veteran complained of having had chronic spinal pain since 1988.  He had no radiculopathy.  On examination he had normal cervical lordosis and motions of the cervical spine were within normal limits. There was no apparent deformity.  The assessment was "chronic neck pain and arivo dorsal spine."  

On VA orthopedic examination in August 1996 the Veteran reported that he used to be in a tank for long hours during service and developed a back condition at that time, in 1988, and had been seen at that time by physicians for his back.  Months ago he had started to have right hip pain and stiffness.  On examination there was tenderness of the anterolateral aspect of the inferior iliac spine.  He was not able to squat due to right hip pain.  The assessment was status post multiple contusions from a tank accident.  

On VA general medical examination in August 1996 it was reported that the Veteran had a history of cervical and lumbosacral arthritis.  He had general arthralgia.  He walked with a faint limp.  The assessment was a history of cervical and lumbosacral arthritis.  

The evidence received since the May 1997 rating decision is as follows. 

Documents in German, which have been translated, show that a physician reported having treated the Veteran from 1989 to 1992 for primary complaints caused by chronic back pain which was due to a distortion of the spinal column at the junction of the cervical and thoracic spine and the lumbar spinal column.  In October 1992 there was a diagnosis by a chiropractor that the Veteran had a distortion of the spinal column at the junction of the cervical and thoracic spine and the lumbar spinal column.  There was a distinct muscular tension in the area of the spinal column.  In a November 1992 statement from a physician, in conjunction with an insurance claim, it was reported that the Veteran's history could not be established with certainty due to language difficulties.  He had been unable to work since August 1992 due to acute back pain.  He had worked as a copy technician from 1989 to 1991 and from April 1992 to October 1992 as a driver for a publishing company which involved lifting and carrying heavy loads while in a partially bent position.  Another document reflects that the Veteran had sustained an injury in August 1992 while unloading a heavy carton of books from a truck, injuring himself in the area of the lumbar spinal column.  

VAOPT records in 1996 and 1997 reflect treatment for right knee disability.  

SSA records include a report of a May 1999 MRI of the Veteran's lumbar spine which revealed degenerative changes at L4-5 and L5-S1.  

At a May 1998 RO hearing the Veteran testified that he was dropping his claims for service connection for disability of the hips and for lumbar spine arthritis and they were no longer considered under appeal.  Page 2 of the transcript of that hearing.  His right knee sometimes gave out on him and surgical shaving of that knee had been recommended.  He walked with a cane, for support, due to his right knee disability.  Page 8.  During service he had been constantly jumping up on to and down off of a tank.  Page 12.  He testified that as to his cervical spine, he had had pain between his shoulder blades which had started during his military service and for which he had been treated in 1988.  Page 23.  At times he had had to sleep in his tank when in the field, after which he had had the pain between his shoulder blades.  Page 24.  At the base of his shoulder blades he had a knot which had been present since 1988, and he had had back pain since 1988.  Page 25.  He had been treated in Germany by a chiropractor.  Page 30. 

A private May 2000 MRI of the Veteran's cervical spine revealed straightening of the normal cervical lordosis as well as disc bulging at C6-7.  

At a July 2000 travel Board hearing the Veteran testified that when working with tanks during active duty he had been in multiple accidents and he had had, at times, to sleep in a tank.  Page 6 of the transcript of that hearing.  In 1988 he had been laid up for three days because he had had to sleep in a tank for about five days.  His back had been a problem since 1988.  Page 7.  He had received treatment in Germany for his back.  He felt that he had a constant knot between his shoulder blades.  In response to this service representative's question as to the location of this being at "C7" the Veteran responded in the positive.  He had had massages and acupuncture done there, without any relief.  He had not been diagnosed as having arthritis of the cervical spine.  Page 10.  But he had thought he had arthritis because he had problems in cold or rainy weather.  Page 11.  He had been treated for his right ankle after his active duty when he was still in Germany, in the reserves.  The German records of his treatment were on file.  Page 15.  He had not come back to the continental United States until 1993.  Page 17.  

Records obtained from the SSA include an evaluation by D. H. S. Inc., in June 2002 at which time it was noted that the Veteran had a history of multiple injuries during his military service in the late 1980s.  He had injured his neck, upper back, and lower back.  He had had prior MRIs of his neck and had been told that he had underlying disc disease.  The pain at times radiated into his shoulders.  He had no history of hypertension.  On examination he had posterior cervical muscular spasms.  The impressions included chronic derangement of the cervical spine.  
A private June 2002 lumbosacral X-ray revealed the Veteran's vertebral body heights and intervertebral disc spaces were relatively well maintained but there was moderate lumbar straightening.  

Following a December 2000 Board remand which requested that the Veteran undergo a VA examination to determine whether any cervical spine disability was as likely as not related to his active military service, a VA medical examination was conducted in November 2002 and it was noted that the claim file had been reviewed.  There was evidence of treatment for the neck, mid-back, and low back during military service, from 1986 to 1988.  The Veteran had a history of upper back problems since his military service, i.e., since August 1988.  After active service, he had been seen in Germany in 1992, and later at a Brooklyn VA medical facility.  The Veteran related his spinal problems to his prolonged military training in a tank during active service.  There was a functional assessment of chronic neck and upper back pain and stiffness.  After a physical examination and noting that a lumbosacral MRI in 1999 had revealed DJD at the L5 and L5-S1 levels, and that a November 2002 thoracic spine X-ray had revealed mild degenerative changes of the thoracic spine, the diagnosis was degenerative disc disease (DDD) of the thoracic and lumbosacral spine.  An opinion was expressed by the examiner that it was at least as likely as not that the above spinal condition was related to repeated back trauma during the Veteran's military service.  X-rays of the cervical spine were negative.  

A September 2003 addendum to the November 2002 VA examination noted that after a review of all available medical records and the examination findings that there was no documentation of a cervical spine condition.  X-rays in November 2002 showed no acute abnormality.  There was documentation of DDD of the thoracic and lumbosacral spine but there was no documented injury to the thoracic or lumbar spine during service.  It was less likely as not that the current thoracic and lumbosacral DDD had any relationship to the Veteran's military service.  

VAOPT records from 1999 to 2004 reflect treatment for multiple disabilities, including for complaints of pain and discomfort of multiple joints and the spine.  In November 2003 the Veteran reported having had back pains during his military service.  

VAOPT records from 2005 to 2008 reflect treatment for psychiatric disability as well as for complaints and symptoms referable to the Veteran's ankle and knee.  In October 2007 he complained right knee pain.  On examination he had mild swelling but no edema, erythema or redness.  There was mild tenderness to palpation all over the right knee.  On examination in November 2007 his muscle strength was 5/5.  He had no weakness and no swelling.  Also in that month it was noted that diabetes and hypertension had recently been diagnosed.  The possible complications of diabetes were discussed with the Veteran and it was noted that these included renal failure and heart trouble.  In December 2007 he complained of left hip pain.  In January 2008 it was noted that a left hip X-ray had revealed mild degenerative narrowing of the superior hip joint space.  

In a May 2008 letter the Veteran's mother stated that when the Veteran returned home from his military service he complained of pain in his ankle, knee, back, and hip.  Over the many years he had never stopped having pain from his injuries he received during his military service and his conditions had gotten worse over the years.   

VAOPT records show that on examination in July 2008 he had no swelling or warmth of the ankles or knees and had full range of motion of those joints, as well as no instability or crepitus.  His muscle strength was 5/5 and he was able to stand from a seated position without using his hands.  X-rays revealed degenerative changes in both knees, which was moderate and bi-compartmental in the right knee.  Another notation that month indicated that he had walked with a cane for 2 years, off and on.  He had pain in the right ankle, both knees, both hips, and his low back.  

VAOPT records also show that in August 2008 the Veteran attributed his back pain to an injury during his military service and to having had to sleep in a tank during service.  In September 2008 his right knee was stable to valgus and varus stress on examination.  

On VA rating examination in August 2008, the Veteran's claim file was not available but his "CPRS" records were reviewed.  The Veteran complained that his chronic right knee pain had been progressively worsening over the years.  He complained of sharp pain which he estimated to be 8 on a scale of 10.  The pain was present every day with weakness, stiffness, swelling, instability, clicking, fatigability and lack of endurance.  He complained of pain which he estimated to be 9 on a scale of 10 during flare-ups, that occurred when it rained.  He was not sure how often that happened.  On those occasions he applied "Icy Hot" or an analgesic ointment, and took Tramadol.  

As to the Veteran's right ankle he complained of chronic pain which had been progressively worsening over the years.  He had been seen by VA orthopedics in July for pain of both knees and the ankle.  It had been recommended that he have an Arizona brace for the right ankle due to some posterior tibial tendon dysfunction, Grade 1, but did not yet have that brace.  He had daily ankle pain upon standing and walking which he estimated to be 6 on a scale of 10, and that went up to 9 out of 10.  He had sharp pain every day on certain movements, which could shoot up his leg.  He complained of weakness and stiffness, as well as swelling, fatigability, and lack of endurance.  He was now taking Tramadol for pain.  

As to the Veteran's reports of flare-ups the examiner stated that the Veteran did not have any functional limitations during flare-ups.  The Veteran wore a large cage type brace on the right knee, which he reported did not help much.  He walked with a cane in his left hand.  He had not had any dislocations or subluxations, nor did he have constitutional symptoms of inflammatory arthritis.  He had been unemployed for many years due to his PTSD.  His activities of daily living were limited to walking 1/2 block and standing for about 5 minutes due to pain in his ankle and knee.  

On examination, the Veteran's range of motion was assessed with a goniometer on three repetitions.  Based on the Veteran's girth, his estimated full range of motion was from 0 degrees of extension to 130 degrees of flexion.  On testing right knee motion was from 0 degrees to 90 degrees on three repetitions with pain throughout the range of motion. There was some tenderness along the medial and lateral joint lines of the right knee but no effusion.  As to stability, the Veteran complained of a lot of pain, with moaning and grimacing, on attempts at assessing stability.  The amount of force the examiner was able to use did not reveal any laxity on varus and valgus stress testing with the knee in a neutral position and at 30 degrees.  Again, on anterior and posterior testing for stability, the examiner was unable to appreciate any instability with the knee at 30 degrees and at 90 degrees of flexion.  McMurray's testing was negative.  

On examination of the Veteran's right ankle, he had 1+ edema and active range of motion was from 0 degrees to 10 degrees with pain throughout the range of motion.  No varus or valgus instability was noted.  Talar tilt test was negative.  On palpation there was tenderness in the lateral and medial aspects of the ankle, wherever touched, in a diffuse manner.  

The examiner related the results of radiological studies of the Veteran's right knee and right ankle over a period of many years. 

The diagnoses were residuals of a lateral meniscectomy of the right knee with medial menisceal tear; right knee traumatic osteoarthritis; and right ankle residuals of multiple sprains with post-traumatic arthritis.  As to any additional limitation of function, the examiner reported that he was not able to determine without a resort to mere speculation whether pain, fatigue, weakness, lack of endurance, incoordination or flare-ups caused additional functional loss.  

On file is an August 2008 report from Dr. H. J. that those with PTSD experienced physiological changes.  Some of the long-term effects of stress included hypertension.  Enclosed were two epidemiologic studies about the relationship between anxiety disorders, stress disorder, and hypertension.  The conclusion of one of those studies was that anxiety and depression were predictive of later incidence of hypertension.  The conclusion of the other was that among middle-aged men, but not women, anxiety levels were predictive of later incidence of hypertension.  

VAOPT records show that in January 2009 the Veteran was fitted with an Arizona brace for this right ankle.  On examination in that same month he had full range of motion of both knees and Drawer's sign was negative.  

In a February 2009 statement, the Veteran's treating VA psychiatrist reported that it was at least as likely as not that the Veteran's PTSD contributed to his hypertension.  The VA psychiatrist had read the report of Dr. H. J., which reached the conclusion that among middle-aged men anxiety levels were predictive of later incidence of hypertension.  

On VA examination in May 2010 the Veteran's claim file and medical records were reviewed.  It was noted that the onset of the Veteran's hypertension had been in 2007.  He had a history of borderline blood pressure readings for many years and that hypertension had been diagnosed in 2007.  He also had a history of diabetes, the onset of which had been in 2006 or 2007.  After a physical examination the diagnosis was hypertension but it was noted that hypertensive heart disease was not present.  The examiner, the Chief of "C & P" Service, opined that PTSD was not recognized as a cause or aggravator of hypertension.  

III.  Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  
Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) or chronic injury residuals are established during service permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s) but this does not mean that any inservice manifestations will permit service connection, i.e., not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

IV.  Reopening

The RO denied service connection for a hip disorder, cervical arthritis, and lumbar arthritis in May 1997.  The rationale was that the STRs were negative for treatment for hip pain and there were no complaints of hip pain or stiffness on postservice VA examination.  The STRs were negative for inservice treatment for cervical arthritis and that despite complaints of a postservice VA examination of chronic spine pain since 1988 and X-rays at the time of the postservice VA examination showed cervical arthritis, there was no evidence of arthritis during service or within one year thereafter.  As to the lumbosacral spine, there was inservice treatment for acute complaints but postservice VA X-rays did not reveal arthritis and private clinical records first revealed treatment for a low back condition from August to December 1992 (after a postservice back injury).  

After the Veteran was notified of thereof and of his procedural and appellate rights, he perfected an appeal in a timely manner from the rating decision.  However, he subsequently withdrew his appeal as to those claims.  By operation of law, the rating decision, denying the original claim of service connection, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claim

A rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received, as here, on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

V.  Reopening Analysis

Hip

Evidence Previously Considered

The STRs are negative for treatment of hip disability.  VAOPT records included X-rays in 1996, at which time the Veteran related having had right hip pain for a period of only "months", which were negative.  

Additional Evidence

The additional evidence includes VAOPT records of a complaint of "left" hip pain in December 2007 and X-rays of the "left" hip in 2008, more than a decade after service, which found no more than mild degenerative narrowing of that joint space.  

In this case, the evidence both old and new do not show that the Veteran has right hip disability which is attributable to his military service.  In fact, the old evidence shows that the earliest evidence of any complaints of right hip pain postdate his military service and there is otherwise no evidence documenting right hip pathology or evidence relating right hip complaints to his military service which he had not previously asserted.   Accordingly, the additional evidence is not new and material and does not relate to an unestablished fact necessary to substantiate the claim of service connection for right hip disability.  


Cervical Spine

Evidence Previously Considered

The STRs are negative for treatment of cervical spine disability.  On VA examination in 1996 the Veteran related having had chronic spinal pain since 1988 but although the assessment was chronic neck pain, this was apparently made on the basis of the Veteran's complaints at that time inasmuch as the physical examination found no abnormality.  Further, VAOPT records first show arthritic changes only in 1995.  Also the VA examination in 1996 yielded a diagnosis of cervical arthritis.  

Additional Evidence

The new evidence includes private medical records which show that the Veteran had engaged in carrying heavy loads in his postservice employment.  More recent studies, such as the MRI in 2000 confirmed the presence of cervical spine pathology, including disc bulging at C6-7.  The Veteran's testimony at an RO and Board hearing was that he felt his arthritis was from sleeping in cramped conditions and bad weather and this was considered at the time of the 2002 VA examination.  However, while the case had, at that time, been remanded for a medical nexus opinion as to whether cervical spine disability was related to military service, no such opinion was rendered.  Rather, the opinion addressed whether low back disability was related to military service.  

There is otherwise no evidence documenting cervical spine pathology or evidence relating cervical spine complaints to his military service which the Veteran had not previously asserted.   Accordingly, the additional evidence is not new and material and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disorder.  


Lumbar Spine

Evidence Previously Considered

The Veteran was treated during service for a back strain in September 1988, and again in December 1988 after an acute injury.  STRs of his military service in the reserves also noted his 1988 injury and further reflect that he had had recurrent back pain.  Subsequent VAOPT records reflect that X-rays in 1996 noted reversal of the lordotic curve but found no arthritis, and at that time he reported having had back pain for only 2 years.  Also, the VA examination in 1996 yielded a diagnosis of cervical arthritis.  

Additional Evidence

The new evidence includes private medical records which show that the Veteran had engaged in carrying heavy loads in his postservice employment, and had injured his low back in 1992 in his postservice employment.  A 1999 MRI confirmed the presence of degenerative changes at L4-5 and L5-S1.  The Veteran's testimony at RO and Board hearings was that he felt his arthritis was from sleeping in cramped conditions and bad weather.

The 2002 VA examiner, after reviewing the claim file, concluded that the Veteran's lumbosacral arthritis and degenerative disc disease were as least as likely as not related to repeated back trauma during the Veteran's military service.  On the other hand, a 2003 addendum concluded, after a review of medical records, that it was not as likely as not that the Veteran's current thoracic and lumbosacral DDD was related to military service.  

While there are conflicting medical opinions on file addressing the question of a nexus to military service of the Veteran's arthritis and DDD of the lumbosacral and thoracic spine, in the reopening context, the Board may not weigh the evidence.  In other words, for the limited purpose of determining whether the claim should be reopened and adjudicated de novo, the Board may not evaluate which of the two conflicting opinions had greater probative value.  This is done only after reopening and upon de novo adjudication and after gathering any other evidence which is deemed necessary.  

Accordingly, the additional evidence since the 1997 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disorder.  To this limited extent the claim is granted, but de novo adjudication will be deferred pending remand of this claim.  

VI.  Hypertension

There is no evidence that hypertension was incurred during military service or first manifested within one year of service discharge in 1989, nor is that  contended.  Rather, the sole contention is that the Veteran's service-connected PTSD either caused the Veteran's current hypertension or contributed to the development of his hypertension or aggravated it.  

The favorable evidence consists of a statement from a private physician that those with PTSD experienced physiological changes and the long-term effects of stress included hypertension, and the Veteran's treating VA psychiatrist that it was as likely as not that PTSD had contributed to the Veteran's development of hypertension.  

However, neither of these two sources noted that the Veteran had a history of diabetes.  The May 2010 VA examiner reviewed the claim file and specifically observed that the Veteran did, in fact, have diabetes.  In fact, the onset of the diabetes was in 2006 or 2007, and predated the onset of hypertension.  The evidence also shows that the Veteran was made aware of the possible consequences of diabetes, which include the very type of physiological changes referenced by the private physician.  Accordingly, the Board gives greater probative value to the opinion of the 2010 VA examiner who concluded that that PTSD was not a cause or aggravator of hypertension.  


VII.  General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Under DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995), 38 C.F.R. §§ 4.40 and 4.45 require consideration of the disabling effects of functional loss due to limited movement, pain, weakness, excess fatigability, incoordination, or other factors such as weakened movement.  38 C.F.R. §§ 4.40 and 4.45 are applicable to disabilities involving the musculoskeletal system, including the muscles, nerves, and joints.  Id. at 204 (discussing§ 4.40, providing that functional loss may be due to "defective innervation" and pain; and noting that § 4.45 applies to muscles and nerves).  See also 38 C.F.R. § 4.59.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   


Knee Rating Criteria

Traumatic arthritis, under DC 5010, is rated as degenerative arthritis under DC 5003 which provides three rating methods.  First, when there is X-ray evidence rate based on limited motion under the appropriate diagnostic codes for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  Other diseases rated as degenerative arthritis include bursitis, see DCs 5013 though 5024, except for gout under DC 5017 which, as with other types of arthritis (listed at DCs 5004 through 5009) is rated as rheumatoid arthritis under DC 5002 (which is rated based on either on being an active process or, when inactive, on the basis of chronic residuals).  All other potentially applicable DCs will also be considered.

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

There have been recent developments in case law as to rating musculoskeletal and orthopedic disabilities when there is pain, limited motion, and functional loss, and addressing the impact of 38 C.F.R. §§ 4.40 (Functional Loss), 4.45 (The Joints), and 4.59 Painful Motion).  See generally Mitchell v. Shinseki, No. 09-2169, slip op. at 8 (U.S. Vet. App. Aug. 23, 2011) (per curiam); 2011 WL 3672294 (Vet. App.); and Burton v. Shinseki, 25 Vet. App. 1 (2011) (decided August 4, 2011).   

Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 and 11 (Vet. App. Aug. 23, 2011) (emphasis added); see 38 C.F.R. § 4.40.   

38 C.F.R. § 4.59 provides that with or without arthritis, actually painful, unstable or mal-aligned joints warrant at least a minimum compensable rating.  Burton, Id.  

In Williams v. Shinseki, No. 09-4118, slip op. at 3 (U.S. Vet.App. Sept. 23, 2011) (nonprecedential memorandum decision); 2011 WL 4407465 (Vet.App.) it was noted prior holding in Hicks v. Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); and Powell v. West, 13 Vet. App. 31 (1999), as clarified in Mitchell, Id., "establish simply that a veteran is entitled to a minimum 10% disability rating under the second part of DC 5003 when [there is] painful motion and [] x-ray evidence of degenerative arthritis, but where range of motion is not actually limited to a compensable degree."  

Gallegos v. Shinseki, No. 09-3545, slip op. (U.S. Vet. App. August 30, 2011) (nonprecedential memorandum decision); Slip Copy, 2011 WL 3805466 (Table) (Vet.App.) noted that Mitchell, Id., clarified the concept of functional loss as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) and that Mitchell, Id., held that § 4.40 provides that "although pain may cause a functional loss, pain itself does not constitute functional loss" and that "pain itself does not rise to the level of functional loss."  Mitchell, Id., further held that joint pain "may result in functional loss, but only if it limits" motion, strength, speed, coordination or endurance.  See Gallegos, slip op. at 2 and 3; see also Coverdell v. Shinseki, No. 10-1109, slip op. (U.S. Vet. App. Sept. 15, 2011) (nonprecedential memorandum decision); 2011 WL 4089544 (Table) (Vet.App.) (while pain may cause functional loss, by itself pain does not constitute functional loss and alone does not warrant more than the minimum compensable rating).  

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Ratings under Diagnostic Code 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0 degrees and 10 degrees warrants a minimum rating of 30 percent.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, a 10 percent rating is assigned. 

Right Knee Rating - Analysis

Under 38 C.F.R. § 4.22, in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.  

Here, neither the March 2000 rating decision which granted service connection for right knee disability and assigned an initial disability rating of 10 percent, nor any subsequent rating decision, deducted any level of disability of the right knee which existed at service entrance.  While unstated, the apparent rationale for this was that no determination could be made as to the level of disability of the right knee which existed at service entrance.  The Board also agrees with this and finds, therefore, that no deduction will be made from the current level of disability of the right knee existing at any time pertinent to this appeal.  

In this case, the Veteran is assigned a separate 10 percent rating of for absence of lateral meniscus of the right knee status post surgery under 38 C.F.R. § 4.71a, 5257 (instability).  However, the propriety of this disability evaluation is not at issue.  Accordingly, symptoms of laxity associated with the Veteran's right knee are not for consideration in determining the appropriate disability rating based on arthritis of the right knee.  

X-rays have revealed the presence of degenerative changes in the Veteran's right knee.  On VA examination in 2008 the Veteran complained of chronic and worsening pain in the right knee but the examiner observed that the Veteran did not have any functional limitations during flare-ups.  The Veteran uses a cane as an ambulatory aid and while he also uses a knee brace this was due to instability which is separately compensated.  However, he had full extension upon examination and a loss of flexion of only 10 percent, which is not compensable other than in the presence of arthritis and complaint of pain.  Even after three repetitions of motion he had full extension and flexion was to 90 degrees, which is also not compensable other than in the presence of arthritis and accompanying complaints of pain which warrant no more than a 10 percent disability rating.  He had no locking or ankylosis of the knee.  Also, he has no malunion of the tibia or fibula or joint effusion.  

In sum, the Veteran's complaint's of right knee pain and dysfunction do not warrant a disability evaluation in excess of the current 10 percent disability assigned.  Consequently, the Veteran has not met the criteria for a rating in excess of 10 percent under any applicable DCs, including DCs 5260 and 5261, when all relevant factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011) and Mitchell, Id.  

Also, the Board finds that during this appeal the service-connected disability of the right knee has not been more than 10 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Right Ankle Rating Criteria

Normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

A 10 percent rating is warranted for moderate limitation of motion of the ankle under Diagnostic Code 5271; or under DC 5272 for ankylosis of the subastragalar or tarsal joint in good-weight bearing position; or for malunion of the os calcis or astragalus with moderate deformity under DC 5273; or for impairment of the tibia or fibula, with malunion and slight ankle disability under DC 5262.  

A 20 percent rating will be assigned for marked limitation of motion under DC 5271; or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under DC 5272; or for malunion of the os calcis or astragalus with moderate deformity under DC 5273; or for impairment of the tibia or fibula, with malunion and moderate ankle disability under DC 5262.  A 20 percent rating is also warranted if there is ankylosis of an ankle in plantar flexion of less than 30 degrees under DC 5270.  

A 30 percent rating is warranted for impairment of the tibia or fibula, with malunion and marked ankle disability under DC 5262; or for ankylosis of an ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between zero (0) degrees and 10 degrees under DC 5270.  

A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity under DC 5270. 

Right Ankle Rating Analysis

There has been no objective clinical evidence that the Veteran has ankylosis of the subastragalar or tarsal joint, much less in a poor weight-bearing position, or ankylosis of the right ankle.  He also has not had an astragalectomy.  Further, there is no malunion of the os calcis or the astragalus, much less with any marked deformity. 

However, the Veteran was found on VA examination in 2008 to have not only edema but motion of only from zero degrees to 10 degrees, with pain throughout that range of motion.  In the judgment of the Board, this more closely approximates marked limitation of motion under DC 5271 and, so, warrants an evaluation of no more than 20 percent.  The criteria for the next higher rating of 30 percent are not met because the Veteran does not have malunion of the tibia or fibula, marked ankle disability under DC 5262, nor any ankylosis of an ankle.  

The Board finds that during this appeal the service-connected disability of the right ankle has not been more than 20 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Extraschedular

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

As to the service connected knee and ankle disabilities, comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's  service-connected disabilities at issue.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, the symptomatology associated with the service-connected disabilities, i.e., principally pain and limitation of motion, are specifically contemplated under the appropriate rating criteria for the knee and ankle disabilities.  Accordingly, the Board finds that the Veteran's disability pictures are contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, the second and third questions posed by Thun become moot.

As to the claims for service connection for hypertension and an increased rating for the service-connected right knee arthritis the preponderance of the evidence is against these claims.  As to the claim for an increased rating for the service-connected right ankle disability, the evidence is in favor of a 20 percent rating but the preponderance of the evidence is against a rating in excess thereof.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been not presented, the claim of service connection for a right hip disorder is not reopened and the appeal is denied. 

As new and material evidence has been not presented, the claim of service connection for a cervical spine disorder is not reopened and the appeal is denied. 

As new and material evidence has been presented, the claim of service connection for a lumbar spine disorder is reopened and to this extent only the appeal is granted. 

The claim for service connection for hypertension, claimed as due to PTSD, is denied. 

A rating in excess of 10 percent for traumatic arthritis is denied.  

A rating of 20 percent for residuals of multiple sprains of the right ankle with traumatic arthritis is granted, subject to applicable laws and regulations governing the award of monetary benefits. 


REMAND

Here, there are conflicting VA medical opinions as to whether the Veteran's current disability of the thoracic and lumbosacral spine is related to his military service.  In view of this, the Board is of the opinion that further development is warranted prior to adjudication of the claim on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature, etiology, and time of onset of any disabilities that the Veteran may now have, if any, of the thoracic and lumbosacral spine.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly STRs, and offer comments and an opinion as to whether any disability(ies) of the Veteran's thoracic and lumbosacral spinal segments that he now has are at least as likely as not related to an inservice history of injury(ies) or to his having had to sleep in a tank, or both.  

The examiner should be asked whether there was any medical reason to accept or reject the proposition that (a) the appellant had an injury or multiple injuries during service in 1988 or (b) his having had to sleep in a tank, or (c) both, could have lead to the current condition(s) that the Veteran may now have of the thoracic and lumbosacral spinal segments.  

The examiner should be specifically asked what types of symptoms would have been caused by the type of injury during service or from having had to sleep in a tank, or both, as described by the Veteran, and whether such an injury could have been mistaken for a any transitory cause of symptoms or otherwise gone undiagnosed or mis-diagnosed during service.  

Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

Is it at least as likely as not that any currently diagnosed degenerative disc disease or arthritis of the Veteran's thoracic and lumbosacral spinal segments had its onset during the Veteran's military service?  

Is it at least as likely as not that any currently diagnosed arthritis of the Veteran's thoracic and lumbosacral spinal segments had its onset within one year of the Veteran's discharge from active military service in September 1989? 

In rendering any opinion, the examiner should consider the Veteran's statements regarding the incurrence of injury during service in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the lack of evidence in the service medical records to provide a negative opinion).

Also, any comments concerning the other opinions as to this matter which were set forth in the November 2002 VA examination report and the September 2003 addendum would be helpful.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If any of the opinion(s), as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran an appropriate SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


